Broyles, C. J.
1. A motion in arrest of judgment is a separate cause from the main case and must be predicated upon a defect not amendable which appears on the face of the record or pleadings. Where one has been convicted and sentenced in a criminal case he can maintain a bill of exceptions to the judgment of the court overruling a motion to arrest the judgment, notwithstanding the fact that there is still pending and undisposed of in the lower court a motion for a new trial. Hay v. Collins, 118 Ga. 243 (44 S. E. 1002) ; Earnest v. State, 148 Ga. 632 (97 S. E. 672). Under this ruling the motion to dismiss the writ of error is denied.
2. The question as to whether the judge erred in overruling the defendant’s motion to arrest the judgment is controlled by the decision this day rendered in Summerlin v. State, post, 565.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.